Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2021

                                     No. 04-21-00115-CV

                       UNIVERSITY OF THE INCARNATE WORD,
                                     Appellant

                                               v.

 Valerie REDUS, Individually, and Robert M. Redus, Individually, and as Administrator of the
                             Estate of Robert Cameron Redus,
                                         Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07249
                       Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER

       Court reporter Mary Scopas filed a notification of later reporter’s record, requesting an
extension of time. We GRANT her request. The reporter’s record has now been filed.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court